Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The request for entrance into the After-Final Consideration Program 2.0 and amendment filed on November 1, 2021 is acknowledged and entered for further search and/or consideration.  Claims 1-30, 33, 37, 39-40, 47-48 were cancelled and claims 31 and 45 were amended.  A telephone call was placed on November 22, 2021 to discuss possible Examiner’s Amendment to the claims to make the claims in condition for allowance. On November 22, 2021, the attorney ultimately agreed to amendment of claims 32 and cancellation of claims 46, 49-51.  
Claims 31-32, 34-36, 38, 41-45, 52-68 are allowed.  

Election/Restrictions
Claims 31-32, 34-36, 38, 41-45, 52-68 are allowable.  The species election requirement as set forth in the Office action mailed on August 29, 2018, is hereby withdrawn.  It was agreed upon that withdrawn claim 46 and 49-51 are canceled via Examiner’s amendment.

Examiner’s Comments
The rejection of claims 31-32, 34-36, 38, 42, 44-45, 52-68 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Kreider (WO2005084301 A2, cited previously) in view of Willmot (Nitric Oxide 12 (2005) 141–149, cited previously) is withdrawn in view unexpected results.

The objections to claims 31, 34 and 45 are withdrawn in view of amendment of the claims filed November 1, 2021 and Examiner’s amendment.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by David Gass on November 24, 2021.
The application has been amended as follows: 

31. (Currently Amended) A method for treating a patient for a neural injury from ischemia, perinatal hypoxia-ischemia, traumatic brain injury, or stroke, the method comprising administering to said patient a pharmaceutical composition comprising an effective amount of a poly-arginine peptide having 12 to 18 arginine residues, wherein the pharmaceutical composition does not contain an active pharmaceutical ingredient that is not a poly-arginine peptide.

32. (Currently Amended) A method for promoting the survival of neurons and/or inhibiting neuron death in a patient comprising administering to said patient a pharmaceutical composition comprising an effective amount of a polyarginine peptide having 12 to 18 arginine residues, 

34. (Currently Amended) The method of claim 31, wherein the neural injury is treated by one or more mechanisms selected from the group consisting of promoting the survival of neurons; inhibiting neuronal cell death; affecting the endocytic processes of the cell; affecting the function of cell surface receptors to result in reduced cellular calcium influx; interacting with and/or stabilizing the outer 

Claims 46, 49-51 (Canceled). 

Claims 35-36, 38, 41-45, 52-68 remain as filed in the amendment submitted on November 1, 2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art made of record is Kreider (WO2005084301, cited previously).  Kreider discloses a method for treating or preventing a vascular condition in a patient comprising administering to said patient a therapeutically effective amount of a composition comprising administering a composition that increases nitric oxide (see claim 1).  Kreider specifically teaches wherein said composition is an arginine polymer, wherein the arginine polymer is at least eight arginine residues (see claims 4-6, 9). Kreider teaches various vascular conditions to be treated including stroke (which is considered a neural injury from ischemia), thrombosis and ischemia (see claim 8, page 10, lines 17, and 21-22).  Kreider specifically discloses wherein the arginine peptide is an R10 arginine polymer (see Example 5, page 40) for enhancing NO.  However, Applicants provide unexpected results regarding the arginine polymers comprising 12, 15 and 18 arginine residues (with various insults including ischemia and glutamic acid) as compared to the R9 polymer (see Figures 1D, at concentrations 0.5 and 1.0 were more effective than R9 and the larger polymers plateau earlier at lower concentrations (more effective at lower concentrations), and Figure 30). The claims are allowable in light of the unexpected results regarding arginine polymers having 12-18 arginine residues.

Conclusion
Claims 31-32, 34-36, 38, 41-45, and 52-68 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERINNE R DABKOWSKI/Patent Examiner, Art Unit 1654                                                                                                                                                                                           

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654